                         THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


BLAKE GALLARDO,

       Petitioner,

v.                                                                  No. 1:18-cv-00802-KWR-JFR
                                                                      1:15-cr-01504 KWR-JFR-1

UNITED STATES OF AMERICA,

       Respondent.


                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Blake Gallardo’s Motion to Reconsider (CV Doc.

6). Gallardo is incarcerated and proceeding pro se. He seeks reconsideration of the ruling

dismissing his 28 U.S.C. § 2255 habeas motion. Having reviewed the record and applicable law,

the Court will deny the Motion to Reconsider.

                                        BACKGROUND

       In January of 2015, Gallardo robbed two Walgreens pharmacies at gunpoint. (CR Doc. 38

at 6-7). He jumped over each pharmacy counter with a handgun and ordered the pharmacist to

dispense bottles of oxycodone. Id. Federal authorities arrested Gallardo on June 12, 2015. He

eventually pled guilty to the following counts of the federal Indictment:

       (Count 1): Interference with and conspiracy to interfere with interstate commerce by

robbery and violence in violation of 18 U.S.C. § 1951(a);

       (Count 2): Using and carrying a firearm in relation to a crime of violence violation of 18

U.S.C. § 924(c);

       (Count 3): Robbery involving controlled substances in violation of 18 U.S.C. §§ 2118(a)(1)
and 2118(c)(1); and

        (Count 5): Possession with Intent to Distribute Oxycodone in violation of 21 U.S.C. §

841(b)(1)(C).

(CR Doc. 2 at 2-3); see also (CR Doc. 68 at 1-2). Gallardo also pled guilty to theft of medical

products in violation of 18 U.S.C. §§ 670, which was added by a separate Information. (CR Doc.

35); see also (CR Doc. 68 at 1-2).

        The Court accepted the plea and sentenced Gallardo to 87 months imprisonment on Counts

1, 3, and 5; 60 months imprisonment on the unenumerated medical theft charge; and 84 months

imprisonment on Count 2 (firearm charge). (CR Doc. 68 at 3). The firearm sentence runs

consecutively to all other sentences, for a total term of 180 months. Id. The Court (Hon. James

Browning) entered Judgment on January 25, 2016. Id. Gallardo did not appeal, in accordance

with his waiver of rights under the Plea Agreement. (CR Doc. 38 at 10).

        Gallardo filed a § 2255 habeas motion on August 17, 2018. (CR Doc. 98) (Original

Motion).1 He sought to vacate his 84-month firearm sentence on the ground that 18 U.S.C. §

924(c) is unconstitutionally vague under Sessions v. Dimaya, 138 S.Ct. 1204 (2018) and U.S. v.

Davis, 139 S. Ct. 2319 (2019). By a Memorandum Opinion and Order entered March 27, 2020,

the Court dismissed the Original Motion with prejudice. (CV Doc. 4) (hereinafter, “Dismissal

Ruling”). The Court entered final judgment in the habeas matter on the same date. (CV Docs.

5). Gallardo filed the instant Motion to Reconsider about six months later, on September 25, 2020.


1
   The Original Motion counts as Gallardo’s “first” § 2255 motion, even though he previously filed a letter-
inquiry about relief under Johnson v. United States, 135 S. Ct. 2551 (2015) (CR Doc. 92). The Court (Hon.
James Browning) dismissed that letter-inquiry without construing it as a formal habeas motion, and “without
prejudice to his right to file a subsequent 28 U.S.C. § 2255 motion unrestricted by the limitations on second
or successive motions ….” (CR Doc. 96 at 4).

                                                     2
                                             DISCUSSION

        Where, as here, a petitioner seeks reconsideration of a § 2255 ruling, the Court must first

evaluate whether the motion raises a true Fed. R. Civ. P. 60(b) argument or a successive habeas

claim. The distinction matters because “[i]n the absence of [Tenth Circuit] authorization, a district

court lacks jurisdiction to address the merits of a second or successive … habeas petition.”

Yellowbear v. Hill, 2021 WL 2349910, at *2 (10th Cir. June 9, 2021) (citing In re Cline, 531 F.3d

1249, 1251 (10th Cir. 2008)). A post-judgment motion should be construed as a successive habeas

petition “if it in substance or effect asserts or reasserts a federal basis for relief from the petitioner’s

underlying conviction.” Spitznas v. Boone, 464 F.3d 1213, 1215 (10th Cir. 2006). See also

McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (filings are construed under

§ 2255 when they “collaterally attack the validity of a conviction and sentence”). Examples of

successive claims include: (1) “a motion seeking to present a claim of constitutional error omitted

from the initial … petition[;]” (2) a motion citing newly discovered evidence; or (3) a “motion

seeking vindication of a habeas claim by challenging the habeas court’s previous ruling on the

merits of that claim.” Spitznas, 464 F.3d at 1216.

        “Conversely, it is a ‘true’ 60(b) motion if … challenges a defect in the integrity of the

federal habeas proceeding, provided that such a challenge does not itself lead inextricably to a

merits-based attack on the disposition of a prior habeas petition.” Id. Examples of true Rule

60(b) motions typically involve procedural defects such as witness misconduct at a federal habeas

hearing or improper dismissal based on exhaustion or the statute of limitations. Id. “In the case

of a ‘mixed’ motion-that is, a motion containing both true Rule 60(b) allegations and second or

successive habeas claims-the district court should … address the merits of the true Rule 60(b)


                                                     3
allegations” and evaluate whether to dismiss the successive habeas claims or forward them to the

Circuit for authorization. Id. at 1217.

       Gallardo ostensibly seeks reconsideration of the Dismissal Ruling, which rejected the

Original Motion as a matter of law. Gallardo sought to vacate his 18 U.S.C. § 924(c) firearm

conviction based on U.S. v. Davis, 139 S. Ct. 2319 (2019) and U.S. v. Salas, 889 F.3d 681 (10th

Cir. 2018). Those cases afford relief: (1) where the defendant used a firearm in connection with

an underlying crime of violence; and (2) the underlying crime is defined as violent by the defective

“Residual Clause” contained in 18 U.S.C. § 924(e)(2)(B)(ii). The Dismissal Ruling determined

no relief is available because Gallardo’s § 924(c) conviction is not predicated on a crime of violence

that falls within the Residual Clause. At least one of Gallardo’s underlying crimes – Hobbs Act

Robbery in violation of 18 U.S.C. § 1951(a) – falls within § 924(c)’s Elements Clause. See United

States v. Melgar-Cabrera, 892 F.3d 1053, 1065-66 (10th Cir. 2018) (Hobbs Act Robbery is

“categorically” a crime of violence under § 924(c)’s Elements Clause). The Dismissal Ruling

concluded Gallardo was properly convicted of using a firearm during a “crime of violence,”

notwithstanding any defects in the Residual Clause.

       The Dismissal Ruling further observed that Gallardo used a firearm in furtherance of a drug

trafficking crime, i.e., stealing and possessing oxycodone, which is an alternative basis to deny

relief. See U.S. v. Hopper, No. 19-2110 (10th Cir. Oct. 31, 2019) (unpublished order) (Davis does

not provide relief where the defendant used a firearm during a drug trafficking crime); U.S. v.

Turner, 624 Fed. App’x 624, 626 (10th Cir. 2015) (any defective residual clause does not impact

convictions based on drug offenses, rather than an underlying crime of violence).

       Gallardo contests both rulings. The Court will address each argument below, including


                                                  4
whether the grounds for reconsideration should be analyzed under Rule 60(b) or as a successive

habeas claim.

       1. Alleged Mischaracterization of the Hobbs Act Robbery Conviction

       Hobbs Act Robbery is the shorthand name for Interference with Interstate Commerce by

Robbery and Violence in violation of 18 U.S.C. § 1951(a). Gallardo argues that, in declining to

vacate his § 924(c) conviction, the Court mistakenly labeled the underlying crime of violence as

Hobbs Act Robbery, rather than conspiracy to commit Hobbs Act Robbery. (CV Doc. 6 at 1).

The distinction alters the analysis on whether the underlying crime falls within § 924(c)’s defective

Residual Clause. Id.; see also United States v. Eccleston, 2020 WL 4336361, at *15 (D.N.M. July

28, 2020) (noting that unlike robbery, conspiracy to commit robbery does not necessary constitute

a crime of violence).

       This argument is akin to a true Rule 60(b) claim. It implicates a defect in the integrity of

the habeas proceeding, namely, that the Court analyzed the wrong underlying crime. See Spitznas,

464 F.3d at 1216; see also Fed. R. Civ. P. 60(b)(1) (relief is available based on “mistake [or]

inadvertence”). The Court rejects this argument, however, because it is inaccurate. Gallardo pled

guilty to robbery and conspiracy to commit robbery. The Plea Agreement references “Interference

and Conspiracy to Interfere with Interstate Commerce by Robbery and Violence” in violation of

18 U.S.C. § 1951(a). (CR Doc. 38 at 2). The Judgment uses the same language. (CR Doc. 68

at 1). The fact that Gallardo was convicted of conspiracy in addition to robbery makes no

difference in this case. Accordingly, the Court correctly analyzed the robbery convictions for

purposes of § 924(c), and no relief is available under Rule 60(b).




                                                 5
       2. Other Underlying Crimes and the § 924(c) Firearm Charge

       Gallardo also challenges the ruling that, notwithstanding Hobbs Act Robbery, he pled guilty

to other charges that support the § 924(c) firearm conviction. The Dismissal Ruling cites authority

that robbery involving controlled substances in violation of 18 U.S.C. § 2118 qualifies as a violent

felony under the Elements Clause of § 924(c). See United States v. Contreras, 689 Fed. App’x

886, 888-889 (10th Cir. 2017). The Dismissal Ruling also points out § 924(c) covers the use a

firearm “in relation to any … drug trafficking crime.” 18 U.S.C. § 924(c)(1)(A). Gallardo was

convicted of possession with intent to distribute oxycodone in violation of 21 U.S.C. § 841(b),

which is a defined drug trafficking crime for purposes of § 924(c). See 18 U.S.C. § 924(c)(2) (“the

term ‘drug trafficking crime’ means any felony punishable under the Controlled Substances Act,

21 U.S.C. § 801 et seq.”); United States v. Ellis, 2021 WL 2224357, at *3 (10th Cir. June 2, 2021)

(noting in passing that the Controlled Substances Act includes 21 U.S.C. § 841(b)). Essentially,

the Court concluded that even if Gallardo prevailed on his argument regarding Hobbs Act Robbery,

his other two convictions support the § 924(c) charge.

       Construed liberally, the Motion to Reconsider asserts Gallardo only intended to plead guilty

to using a firearm in relation to conspiracy to commit Hobbs Act Robbery, not in relation to any

drug crimes. (CV Doc. 6 at 2). Gallardo points to the Plea Agreement, which labels Count 2 as

“Brandishing a Firearm in Furtherance of a Crime of Violence.” (CR Doc. 38 at 2). The

Judgment, on the other hand, tracks the language of the Indictment and contains a conviction for

“Brandishing, Using, Carrying, and Possessing a Firearm During … a Crime of Violence and a

Drug Trafficking Crime.” (CR Doc. 68 at 2). Gallardo asks the Court proceed as though he only

pled guilty to using a firearm in relation to the conspiracy charge, which may render him eligible


                                                 6
for relief based on Davis and § 924(c)’s defective Residual Clause. (CV Doc. 6 at 2).

        This argument constitutes a successive habeas claim. At best, it seeks to relitigate “the

habeas court’s previous ruling on the merits of” Gallardo’s § 924(c) claim. Spitznas, 464 F.3d at

1216 (listing examples of successive claims). More likely, Gallardo asserts a new claim that he

misunderstood the plea.2 The Court lacks jurisdiction to address this successive claim in the first

instance. See 28 U.S.C. § 2255(h); In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008). The Court

also determines the interests of justice do not dictate a transfer to the Tenth Circuit so that Gallardo

can seek authorization to file a successive claim. Factors to consider in evaluating a transfer

include:

        [W]hether the claims would be time barred if filed anew in the proper forum, whether the
        claims alleged are likely to have merit, and whether the claims were filed in good faith or
        if, on the other hand, it was clear at the time of filing that the court lacked the requisite
        jurisdiction.

Cline, 531 F.3d at 1252. The successive claim is time-barred, since Judgment was entered in 2016

and the limitation period expired the next year. See 28 U.S.C. § 2255(f). Regarding the merits,

there is no basis to ignore most of Gallardo’s convictions and proceed as though he only used the

firearm in furtherance of a conspiracy. The Court will therefore dismiss the successive habeas

claim without prejudice for lack of jurisdiction.

        C. Certificate of Appealability

        District courts must typically grant or deny a certificate of appealability in connection with

any 28 U.S.C. § 2255 ruling, including the denial of a motion to reconsider and the dismissal of


2
  The Court also notes that, even if Gallardo’s argument regarding drug crimes raised a true Rule 60(b)
claim, there are no grounds to reconsider under that rule. The only potential mistake Gallardo points to is
his misunderstanding of the plea, which is not actionable under Rule 60(b). There is no mistake in the
Dismissal Ruling, since the § 924(c) conviction is valid under a variety of theories.

                                                    7
successive habeas claims. See Habeas Corpus Rule 11. A certificate of appealability can only

issue where the petitioner “demonstrates that reasonable jurists would find the district court’s

assessment … debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). For the

reasons above, reasonable jurists would not debate this ruling, and the Court will deny a certificate

of appealability.

       IT IS ORDERED that any Rule 60(b) arguments raised in Blake Gallardo’s Motion to

Reconsider (CV Doc. 6) are DENIED; any successive habeas claims raised in that filing are

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction; and a certificate of appealability

is DENIED.




                                                      ________________________________
                                                      KEA W. RIGGS
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
